DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on May 16, 2022 has been entered. Claims 1-2, 5, 8-11, 14 and 17-18 have been amended. No claims are canceled. No claims have been added. Claims 1-18 are still pending in this application, with claims 1 and 10 being independent.
	

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Shi et al. (U.S. PGPub 2016/0360451) teaches receiving, from a base station, a bitmap for configuring codebook subset restriction (CSR) (The UE receives and decodes the IE, determines that the multicarrier CBSR confirmation bit has the predetermined value, erases a previous codebook subset restriction bitmap, and sets the bitmap according to a new configuration; See [0082]); and reporting, to the base station, Channel State Information (CSI) (The channel state information parameters are reported according to the new bitmap it received by RRC signaling; See [0082]).
The prior art of Lidian et al. (U.S. PGPub 2018/0331736) teaches receiving, from a base station, a bitmap for configuring codebook subset restriction (CSR) (The network device further receives a codebook subset restriction bit map from the network node; See [0014]); and reporting, to the base station, Channel State Information (CSI) (The network device applies, which may also be referred to as configures itself using, the precoding codebook elements for CSI reporting according to the codebook subset restriction bit map received from the network node; See [0014]) wherein a reporting of precoding matrix indicator (PMI) corresponding to the precoder associated with the multiple bits is restricted in the CSI, when the CSR is indicated in any one of the multiple bits (The network device applies, which may also be referred to as configures itself using, the precoding codebook elements for CSI reporting according to the codebook subset restriction bit map received from the network node; See [0014]).
The prior art of Shi et al. (U.S. PGPub 2016/0329937) teaches wherein a reporting of precoding matrix indicator (PMI) corresponding to the precoder associated with the multiple bits is restricted in the CSI, when the CSR is indicated in any one of the multiple bits (The codebook subset restriction bitmap typically comprises a bit corresponding to each precoding matrix in the codebook, where the value of each bit (e.g., "0" or "1") indicates to the receiving apparatus whether or not it is restricted from recommending a corresponding one of the precoding matrices; See [0007]).
The prior art of Muruganathan et al. (U.S. PGPub 2019/0068256) teaches wherein a reporting of precoding matrix indicator (PMI) corresponding to the precoder associated with the multiple bits is restricted in the CSI, when the CSR is indicated in any one of the multiple bits (the eNodeB would signal the codebook subset restriction to the UE by means of a bitmap in a dedicated message part of the AntennaInfo information element, one bit for each precoder in the codebook, where a 1 indicates that the precoder is restricted, meaning that the UE is not allowed to choose and report the precoder. Thus, for a codebook with A.sub.c different codewords across all ranks, a bitmap of length A.sub.c would be used to signal the codebook subset restriction; See [0070]).
The prior art of Han et al. (U.S. PGPub 2012/0082248) teaches wherein a reporting of precoding matrix indicator (PMI) corresponding to the precoder associated with the multiple bits is restricted in the CSI, when the CSR is indicated in any one of the multiple bits (generating a CSR bitmap including bits corresponding to restricted precoding matrix indicators and rank indicators that are not allowed for reporting, and transmitting the CSR bitmap to a User Equipment (UE). The CSR bitmap comprises 53 bits corresponding to a first codebook and 56 bits corresponding to a second codebook, the 53 bits corresponding to a first codebook comprise 16, 16, 4, 4, 4, 4 and 1 bits for layers 1, 2, 3, 4, 5, 6, 7, and 8, respectively, and the 56 bits corresponding to a second codebook comprise 16, 16, 16 and 8 bits for layers 1, 2, 3 and 4, respectively).
The prior art of Davydov et al. (U.S. PGPub 2020/0186207) teaches in other embodiments, bitmap A is used for codebook subset restriction for rank 3, 4 codebooks for 16, 24, 32 antenna ports at the gNB in the following way: if bit a.sub.l,m is set to zero (where l is even), then the PMI comprised from b.sub.l/2,m is restricted for reporting regardless of value of index k. In this embodiment, value of bit a.sub.l,m with odd index l does not impact codebook subset restriction for rank 3, 4 codebooks for 16, 24, 32 antenna ports at the gNB (See [0095]).
Claims 1-9 appear to be novel and inventive because prior art fails to show or teach wherein a number of bits of the bitmap parameter is determined based on a number of antenna ports in a first dimension and a number of antenna ports in a second dimension, wherein for a first case that (i) a total number of antenna ports in the first dimension and the second dimension is configured as 16 or more and (ii) a number of layers is 3 or 4: each of units of three bits of the bitmap parameter is related to each of precoding matrices included in a precoding matrix set for the first case, respectively, and each index of the three bits has a value related to a consecutive specified number, in a unit of the three bits of the bitmap parameter, for a bit whose index is based on a first dimensional index which is an odd number: the bit is related to two different precoding matrices included in the precoding matrix set for the first case, and in the unit of the three bits of the bitmap parameter, for a bit whose index is based on a first dimensional index which is an even number: the bit is related to only one precoding matrix included in the precoding matrix set for the first case, in combination with the other limitations of the independent claim.
Claims 10-18 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/25/2022